DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
In claim 18, the language “… wherein the perimeter length of the each second polygon is constant …” should be revised for proper grammar.  

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 calls for “… wherein in the second transition region a size of the grid openings in the second transition region varies between a size of grid openings of the tubular pump portion and a size of grid openings of the proximal tapered portion.” This language appears redundant and should be revised for clarity. 
Claim 22 recites similar redundant language which should be revised.  
Claim 34 calls for “…Nitinol or another suitable memory alloy or another shape memory material such as a synthetic material, an iron alloy or a copper alloy.” This language is ambiguous and should be revised to specify whether the set of alternatives is limited to these specific materials. See MPEP 2173.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-35, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McBride; Mark W. et al. (US 20080114339) in view of Ortiz, John  et al. (US 20050137680 A1). 
Regarding claim 16, McBride discloses a catheter device (¶ [0002], [0006], [0044], ventricular assist devices / LVAD, RVAD; ¶ [0135], Fig. 14, blood pump 600), comprising: 
a motor; a drive shaft having a proximal end region and distal end region, and being connected to the motor at the proximal end (¶ [0128], torque applied to the drive shaft; torque may be applied by a motor; ¶ [0151], drive shaft 630 may be connected to the motor); 
an elastic rotor fastened to the drive shaft in the distal end region (¶ [0063], Impeller 200 has hub 210 and blades 212, and is retained in the stored configuration by storage housing 260; ¶ [0136], FIG. 15A, impeller 605);  
the rotor configured to self expand after an imposed compression (¶ [0084], Blades 212 may be formed in any way that allows expansion from a stored configuration to a deployed configuration, the deployed diameter of impeller 200 being larger than its stored diameter; ¶ [0085], the blades may be formed from a rubbery, elastic or other material having sufficient resilience to expand); and 
the rotor being configured to convey blood in a conveying direction through the pump (¶ [0060], Impeller 200 may be used as an axial pump, to pump fluid through conduit 250); 
a pump housing having a distal tapered portion with openings configured to receive blood conveyed into the pump housing; a tapered proximal portion configured to receive blood conveyed out of the pump housing (¶ [0147], Inlet 642 may be provided with a plurality of inlet struts 652 … outlet 644 may be provided with a plurality of discharge struts 654); and
a tubular pump portion disposed between the distal tapered portion and proximal tapered portion, the tubular pump portion surrounding the rotor (Fig. 17, expandable portion 626 has a central portion); 
the pump housing being formed from a grid structure having grid struts and grid openings formed between the grid struts (¶ [0139], The expandable portion 626 of cannula 625, on the other hand, may be formed from a mesh 631, such as a metal or polymer mesh); 
wherein the grid openings in the tubular pump portion consist of first polygons, each first polygon having a first perimeter length (Fig. 17, expandable portion 626 is constructed of a hexagonal mesh); 
wherein the grid structure in the tubular pump portion forms a circular cross section (¶ [0150] In the expanded state, portion 626 had a nominal inner diameter of 6.6 mm in the expanded section).
McBride teaches the invention substantially as claimed by Applicant but does not explicitly disclose second polygons. Ortiz discloses a braided stent (¶ [0012], [0042], stent 10), comprising:
a housing being formed from a grid structure having grid struts and grid openings formed between the grid struts (¶ [0042], stent 10 that is comprised of members 12; ¶ [0043], Each of the regions has a different number of openings 20 over substantially similar lengths of the stent 10); 
wherein the grid openings in a tubular portion consist of first polygons, each first polygon having a first perimeter length (¶ [0049], stent 10 is provided with a substantially mesh-like tubular body 30; ¶ [0051] The size of the openings 20 of the first region 100 is sufficiently small so as to restrict blood 40 through the openings 20; ¶ [0053], each opening openings 20 of the first region 100 has an area of about 0.005 mm2 to about 0.15 mm2); and 
the grid openings in a distal portion are second polygons (¶ [0051], other regions, adjacent to the first region 100, which have a porosity characterized by openings 20 of a greater size, one or more of the regions 200 and 300); 
each second polygon having a perimeter length that is larger than the first perimeter length (¶ [0053], each opening 20 of the second region 200 and/or the third region 300 has an area of about 0.05 mm to about 0.3 mm2).
 Ortiz adjusts the porosity of a woven mesh, in order to selectively permit blood flow through regions of the mesh (¶ [0043], the porosity of the regions 200 and/or 300 is greater than that of region 100 as one or more of the openings 20 in regions 200 and/or 300 are sized to allow body fluid to pass therethrough, whereas the more numerous openings 20 in region 100 are more restrictive; ¶ [0051], one or more of the regions 200 and 300 will allow blood 40 to flow through the openings 20 therein). Ortiz also regulates the flexibility or bending resistance of a mesh by its weave density. One would be motivated to modify McBride with the larger second polygons of Ortiz since McBride calls for adjusting the flexibility of the pump housing via its mesh pattern (¶ [0139], The mesh predominantly defines the radial stiffness and bending characteristics of the cannula; ¶ [0145] The radial stiffness of the expandable portion 626 is controllable via the mesh thickness and the geometric density of the cell structure, which can vary along the cannula length); and also calls for conducting blood only through distal and proximal regions of the pump housing (¶ [0143], The expandable portion 626 of cannula 625 may be generally cylindrical with a flow inlet 642 at its distal end and a flow outlet 644 at its proximal end). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McBride with the larger second polygons of Ortiz in order to designate different zones of flexibility and permeability. 

Regarding claims 17-20, 27-35, 39 and 40, McBride discloses a catheter device wherein the grid structure of the pump housing is compressible together with the rotor in such a manner that the rotor, upon compression of the pump housing, is compressed and folded around the drive shaft within the pump housing (¶ [0125], the impeller expands into its deployed configuration with the expansion of the cannula; ¶ [0126], a cannula may be provided that has expandable and non-expandable portions …  then induce self-deployment of the impeller);
wherein the perimeter length of the each second polygon is constant (¶ [0140] Mesh 631 may be in the form of a hexagonal cell matrix, or may include circumferential rings 692 and axial connectors 694, as shown in FIG. 16);
wherein the grid structure comprises: a first transition region from the tubular pump portion to the distal tapered portion; and wherein the grid structure comprises: a second transition region from the tubular pump portion to the proximal tapered portion (Figs. 18 and 19 show transition regions at flow inlet 642 and flow outlet 644);
wherein the grid openings in the area of the tubular pump portion are closed by an elastic covering (¶ [0143] Once mesh 631 has been formed, a coating, such as elastomer coating 633, may be applied to the mesh inner surface, outer surface and/or interstitially);
wherein the elastic covering of the pump housing is formed from a polymer coating comprising one of PU, PE, PP, silicone or parylene (¶ [0143], An elastic polymer such as Elastane.TM. or Biospan.TM. may be used for coating 633, as may other polyurethanes, or other polymers);
wherein the elastic covering does not close the grid openings in the distal tapered portion (¶ [0143], a flow inlet 642 at its distal end and a flow outlet 644 at its proximal end);
wherein the struts are arched wires (Figs. 18 and 19 show curved or arched segments of wire that form a mesh);
wherein a diameter of the distal tapered portion increases in a conveying direction, and a diameter of the proximal tapered portion decreases in the conveying direction (Figs. 18 and 19 show tapered segments near flow inlet 642 and flow outlet 644);
wherein the pump housing surrounding the rotor forms a radial gap clearance between the rotor and the pump housing (¶ [0072], The tip gap 255 may be about 10 to 50 percent of the maximum thickness of the distal end of the blade);
wherein the grid structure of the pump housing is made of a shape memory material; wherein the shape memory material comprises Nitinol or another suitable memory alloy or another shape memory material such as a synthetic material, an iron alloy or a copper alloy (¶ [0141] Mesh 631 may be formed from a flexible material, such as a polymer, metal, any shape memory material … a memory metal alloy, such as nitinol);
wherein a ball-shaped shaft cap is arranged on a distal end of the pump housing (¶ [0155], guide wire 680 may have a J-tip 682 which facilitates navigation);
wherein the catheter device is configured for draining or filling hollow organs or spaces, wherein the tubular pump portion is configured to be positioned in a left ventricle of the heart (¶ [0006] The present invention may be used as an LVAD, a right ventricular assist device ("RVAD")).

Regarding claims 21, 22 and 24-26, McBride is silent whether a size of the grid openings varies in the second transition region. Ortiz discloses a device wherein a size of the grid openings in a second transition region varies between a size of grid openings of the tubular portion and a size of grid openings of a proximal portion (¶ [0043], a stent 10 has at least three regions 100, 200, and 300 of different porosity … the porosity of the regions 200 and/or 300 is greater than that of region 100);
wherein in the first transition region a size of the grid openings in the first transition region varies between a size of grid openings of the tubular portion and a size of grid openings of the distal portion (Figs. 1 and 5 show a symmetrical stent with two regions 300 at its proximal and distal ends);
wherein the grid openings are polygons comprising first rhombuses and second rhombuses that are smaller in perimeter area than the first rhombuses (¶ [0053] each opening openings 20 of the first region 100 has an area of about 0.005 mm2 to about 0.15 mm2 … each opening 20 of the second region 200 and/or the third region 300 has an area of about 0.05 mm to about 0.3 mm2); 
wherein the first rhombuses have approximately fourfold edge length of the second rhombuses (Fig. 1, the shapes in region 200 are twice as wide as those in region 100, and the shapes in region 300 are twice as wide as those in region 200);
wherein the grid openings in the proximal tapered portion are third polygons having a third perimeter length that is larger than the first perimeter length (Fig. 1, the openings in region 300 have the largest perimeter). 
Regarding the limitation of first and second rhombuses, Ortiz discloses that the weave angle can be changed (¶ [0021], In some embodiments the weave angle between adjacent members and/or strands in different portions of the stent may be different). Adjusting the weave angle will change the square-shaped grid into a grid of rhombuses. 
Ortiz regulates the porosity and bending stiffness of a woven stent, by adjusting its mesh density. Regarding rationale and motivation to modify McBride with the variable grid openings of Ortiz, see discussion of claim 16 above. 

Regarding claim 23, McBride discloses a catheter device wherein the rotor is positioned between the distal tapered portion and the proximal tapered portion (¶ [0137] The second part, shown in FIG. 15B, is a housing or cannula 625 in which impeller 605 resides). 
Regarding the limitation of the rotor being positioned equidistant between the distal tapered portion and the proximal tapered portion, McBride discloses that the rotor can move axially (¶ [0137], Whether there is a difference in the location of impeller 605 in its operating and stored configurations depends on whether the impeller is moved axially within cannula 625 for deployment or whether cannula 625 expands in the area in which the impeller is stored). Impeller 605 is capable of translating along the length of cannula 625, and a user can adjust its position during use. 
Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McBride and Ortiz, further in view of Siess; Thorsten (US 20100268017 A1). 
Regarding claim 36, McBride and Ortiz are silent whether the shaft cap has a transverse through-hole. Siess discloses a catheter device (¶ [0001], intracardiac pumping device; ¶ [0017] The intracardiac pumping device comprises a pump 11); 
wherein a transverse through-hole is formed in a shaft cap (¶ [0019], pigtail tip 21 to allow for atraumatic support at body tissue; ¶ [0026] FIG. 3 illustrates the distal end of the cannula 15 with the suction head 16. The suction head 16 comprises the longitudinal inlet openings 17. At its end, a ball 36 is provided into which a hollow pin 37 is inserted and welded).
Siess extends the effective reach of a pump, and permits the pump to deliver fluid more accurately to a targeted region. That is, the distal end of the cannula 15 forms a nozzle for accurately delivering or withdrawing fluid. One would be motivated to modify McBride and Ortiz with the transverse through-hole of Siess to minimize turbulence when removing or discharging fluid through the pump. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McBride and Ortiz with the transverse through-hole of Siess in order to regulate turbulence. 
Regarding claim 37, McBride, Ortiz and Siess are silent regarding the material of the shaft cap. McBride discloses a catheter including other components comprising polyurethane (¶ [0086] Blades 212 and (optionally) hub 210 may be constructed of a low modulus polymer, for example a low flexural modulus polyurethane).  A skilled artisan would have been able to modify McBride by constructing the shaft cap from the same biocompatible materials as other sections of the catheter device. This will simplify construction of the catheter and also provide biocompatible materials that are acceptable for passing through a blood vessel. 

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McBride and Ortiz, further in view of Yamazaki; Kenji (US 5275580). 
Regarding claim 38, McBride and Ortiz lack an expandable discharge hose. Yamazaki discloses an auxiliary artificial heart (col. 1, lines 13-19; cols. 1-2, lines 65-4; col. 4, lines 26-27, artificial heart 1), comprising: 
a pump housing (col. 5, lines 11-16, pump section 4 has a cylindrical metal casing 12); 
wherein an expandable discharge hose is fastened on the pump housing in an area of a tubular pump portion (col. 8, lines 34-40, Figs. 17A-18B, non-return valve 50a). 
Yamazaki provides a flexible outlet hose that collapses when subjected to a pressure difference, and acts as a non-return valve. One would be motivated to modify McBride and Ortiz with the expandable discharge hose of Yamazaki to limit the flow of blood to one direction since McBride calls for delivering the pump to the descending aorta (¶ [0168], Fig. 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McBride and Ortiz with the expandable discharge hose of Yamazaki in order to mimic the behavior of an aortic valve.
Double Patenting
The following patented applications are relevant to the claimed invention:
Pfeffer; Joachim Georg et al.	US 10478539 B2
Pfeffer; Joachim-Georg et al.	US 9919087 B2
Pfeffer; Joachim-Georg et al.	US 10874783 B2
Pfeffer; Joachim-Georg et al.	US 10894115 B2

Each patent claims a catheter device or pump. However, none of the cited applications claim a pump housing formed from a grid structure having grid openings comprising first and second polygons. Therefore none of these references are cited in a double patenting rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clubb, Thomas L.  et al.	US 20040153117 A1
Amplatz; Kurt et al.	US 20070168018 A1
Kaufmann; Ralf et al.	US 20060184238 A1
Tolomeo; Deborah et al.	US 20060259127 A1
Rabkin, Dmitry J.  et al.	US 20040111147 A1
Cardon; Alain et al.	US 5383892 A
Chouinard; Paul F. et al.	US 6585758 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 


The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781